DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/278,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/278,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/278,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner’s Note: At this time 17/278,719 has been allowed, but is yet a Patent. If the case were to become a Patent, then this Double Patenting would not be provisional Double Patenting anymore.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/680,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/680,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/680,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/680,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/680,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/680,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, including an image with a higher reliability score, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 11 (and dependent claims 2-5, 7-10, and 12-15) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 6, and 11 state “outputting a request to the object of authentication to capture another second image in order to acquire, as another second image, an image including one eye with the higher of a reliability score on the left eye and the reliability score on the right eye, when the eye included in the second image is an eye with the lower of the reliability score of the left eye and the right eye”. It is unclear how the another second image, which is an image include “one” eye can have a higher reliability score of the left eye and (as well as) the right eye, since the image is a single image and not two images. The Examiner believes that the invention chooses between the right eye or left eye based on which eye image has a higher reliability score (however this does not appear to be reflected in the claim language). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaigawa et al., US 2003/0081817 A1 (Nakaigawa).
Regarding claim 6, Nakaigawa teaches an authentication method (authentication of a person) (Abstract) comprising: 
by at least one processor (a processor for performing authentication) ([0061]), 
acquiring a first image by capturing at least a face of an object of authentication (picking up a face image of the person to be authenticated using camera 25) (Fig. 2; [0048]); 
acquiring a second image by capturing one eye of the object of authentication (after acquiring the face image, start to pick-up an image of the eye of a person to be authenticated using camera 22; i.e. the right eye) (Fig. 2; [0049]); 
determining whether the eye included in the second image is of a left eye or a right eye of the object of authentication using the first image (the controller 30 uses the pattern matching technique to obtain the position of the right eye of the person to be authenticated from the face image) (Fig. 2; [0049]); and 
outputting a request to the object of authentication to capture another second image (requesting to take another image, in this case an image of the left eye instead of the right eye) ([0053]) in order to acquire, as another second image (the another second image being that of the left eye) ([0053]), an image including one eye with the higher of a reliability score on the left eye and the reliability score on the right eye (an image that has a higher reliability based on the right eye not being appropriate for authentication; such as being blurred) ([0053]), 
when the eye included in the second image is an eye with the lower of the reliability score of the left eye and the right eye (wherein the eye in the second image, the right eye, has a lower reliability score as not being appropriate for authentication) ([0053]), the reliability score representing ease of identification between each of the left eye and the right eye of the object of authentication and eyes of others (the reliability being based on ease/appropriateness of the eye for authentication; wherein if the eye is appropriate than it can be compared with registered eye/iris images) ([0053]).  
Although Nakaigawa does not explicitly teach a “score”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “score” of Nakaigawa is a binary score of either “appropriate” or “not appropriate” (Nakaigawa; [0053]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaigawa et al., US 2003/0081817 A1 (Nakaigawa), and further in view of Fujimatsu, JP 2009015518 (Fujimatsu).
Regarding claim 10, Nakaigawa teaches an authentication method (authentication of a person) (Abstract) comprising: by at least one processor (a processor for performing authentication) ([0061]), and wherein the controller 30 uses a pattern matching technique to obtain the position of the right eye of the person to be authenticated from the face image (Fig. 2; [0049]). 
However, Nakaigawa does not explicitly teach “applying a predetermined template to a region of the face of the object of authentication in the first image, and determine whether the second image is relevant to the left eye or the right eye of the object of authentication”.
Fujimatsu teaches an authentication device (Abstract); applying a predetermined template to a region of the face of the object of authentication in the first image (using left and right eye templates on the image of the subject to be authenticated) ([0024] and [0026]), and determine whether the second image is relevant to the left eye or the right eye of the object of authentication (determining based on the matching of the templates which eye is a left eye or right eye based on having a large matching value of the subject to be authenticated) ([0024] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakaigawa to include using templates to determine the left and right eyes since it allows for performing more accurate authentication (Fujimatsu; [0015]).

Claim(s) 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaigawa et al., US 2003/0081817 A1 (Nakaigawa), and further in view of Friedman et al., US 2010/0290668 A1 (Friedman).
Regarding claim 1, Nakaigawa teaches an authentication method (authentication of a person) (Abstract) comprising: by at least one processor (a processor for performing authentication) ([0061]), acquiring a first image by capturing at least a face of an object of authentication (picking up a face image of the person to be authenticated using camera 25) (Fig. 2; [0048]); acquiring a second image by capturing one eye of the object of authentication (after acquiring the face image, start to pick-up an image of the eye of a person to be authenticated using camera 22; i.e. the right eye) (Fig. 2; [0049]); determining whether the eye included in the second image is of a left eye or a right eye of the object of authentication using the first image (the controller 30 uses the pattern matching technique to obtain the position of the right eye of the person to be authenticated from the face image) (Fig. 2; [0049]); and outputting a request to the object of authentication to capture another second image (requesting to take another image, in this case an image of the left eye instead of the right eye) ([0053]) in order to acquire, as another second image (the another second image being that of the left eye) ([0053]), an image including one eye with the higher of a reliability score on the left eye and the reliability score on the right eye (an image that has a higher reliability based on the right eye not being appropriate for authentication; such as being blurred) ([0053]), when the eye included in the second image is an eye with the lower of the reliability score of the left eye and the right eye (wherein the eye in the second image, the right eye, has a lower reliability score as not being appropriate for authentication) ([0053]), the reliability score representing ease of identification between each of the left eye and the right eye of the object of authentication and eyes of others (the reliability being based on ease/appropriateness of the eye for authentication; wherein if the eye is appropriate than it can be compared with registered eye/iris images) ([0053]).  Although Nakaigawa does not explicitly teach a “score”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “score” of Nakaigawa is a binary score of either “appropriate” or “not appropriate” (Nakaigawa; [0053]).
Nakaigawa teaches a controller 30 (Fig. 2; [0033]), along with an iris image database ([0033]), and a processor for performing the authentication ([0061]).
However, Nakaigawa does not explicitly teach “an authentication device comprising: a memory configured to store instructions; and at least one processor configured to execute the instructions”.
Friedman teaches an authentication method (multimodal biometric identification systems and methods) (Abstract and [0003]) comprising: by at least one processor (controller 190; such as an external conventional computer networked with the systems) (Fig. 1; [0054]), acquiring a first image (capturing image(s) of the face 12) (Fig. 1; [0032]) by capturing at least a face of an object (face imaging system 140 for capturing images of the face 12 of a target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); Docket No, 3270002532US0438 acquiring a second image (acquiring other image(s) of each iris 14) (Fig. 1; [0032]) by capturing one eye or both eyes of the object (capturing images of each iris 14 of the target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); comparing characteristic information on an iris of the eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from irises of eyes of others stored in a storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]); and including an authentication device (one or more programmable processing devices 190) (Fig. 1; [0054]) comprising a memory (machine-readable media) ([0054] and [0151]) configured to store instructions (wherein the machine-readable media includes instructions) ([0054]); and at least one processor, configured to execute the instructions (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakaigawa to include specific components of the authentication device since it allows for physical configurations to achieve scalable speed and/or performance targets (Friedman; [0054]).

Regarding claim 11, Nakaigawa teaches an authentication method (authentication of a person) (Abstract) comprising: by at least one processor (a processor for performing authentication) ([0061]), acquiring a first image by capturing at least a face of an object of authentication (picking up a face image of the person to be authenticated using camera 25) (Fig. 2; [0048]); acquiring a second image by capturing one eye of the object of authentication (after acquiring the face image, start to pick-up an image of the eye of a person to be authenticated using camera 22; i.e. the right eye) (Fig. 2; [0049]); determining whether the eye included in the second image is of a left eye or a right eye of the object of authentication using the first image (the controller 30 uses the pattern matching technique to obtain the position of the right eye of the person to be authenticated from the face image) (Fig. 2; [0049]); and outputting a request to the object of authentication to capture another second image (requesting to take another image, in this case an image of the left eye instead of the right eye) ([0053]) in order to acquire, as another second image (the another second image being that of the left eye) ([0053]), an image including one eye with the higher of a reliability score on the left eye and the reliability score on the right eye (an image that has a higher reliability based on the right eye not being appropriate for authentication; such as being blurred) ([0053]), when the eye included in the second image is an eye with the lower of the reliability score of the left eye and the right eye (wherein the eye in the second image, the right eye, has a lower reliability score as not being appropriate for authentication) ([0053]), the reliability score representing ease of identification between each of the left eye and the right eye of the object of authentication and eyes of others (the reliability being based on ease/appropriateness of the eye for authentication; wherein if the eye is appropriate than it can be compared with registered eye/iris images) ([0053]).  Although Nakaigawa does not explicitly teach a “score”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “score” of Nakaigawa is a binary score of either “appropriate” or “not appropriate” (Nakaigawa; [0053]).
Nakaigawa teaches a controller 30 (Fig. 2; [0033]), along with an iris image database ([0033]), and a processor for performing the authentication ([0061]).
However, Nakaigawa does not explicitly teach “a non-transitory storage medium storing a computer program for causing a computer to implement”.
Friedman teaches an authentication method (multimodal biometric identification systems and methods) (Abstract and [0003]) comprising: by at least one processor (controller 190; such as an external conventional computer networked with the systems) (Fig. 1; [0054]), acquiring a first image (capturing image(s) of the face 12) (Fig. 1; [0032]) by capturing at least a face of an object (face imaging system 140 for capturing images of the face 12 of a target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); Docket No, 3270002532US0438 acquiring a second image (acquiring other image(s) of each iris 14) (Fig. 1; [0032]) by capturing one eye or both eyes of the object (capturing images of each iris 14 of the target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); comparing characteristic information on an iris of the eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from irises of eyes of others stored in a storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]); and including a non-transitory storage medium (machine-readable media) ([0054] and [0151]) storing a computer program (wherein the machine-readable media includes instructions/software) ([0054] and [0150-0151]) for causing a computer to implement (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakaigawa to include specific components of the authentication device since it allows for physical configurations to achieve scalable speed and/or performance targets (Friedman; [0054]).

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaigawa et al., US 2003/0081817 A1 (Nakaigawa), Friedman et al., US 2010/0290668 A1 (Friedman), and further in view of Fujimatsu, JP 2009015518 (Fujimatsu).
Regarding claim 5, Nakaigawa teaches an authentication method (authentication of a person) (Abstract) comprising: by at least one processor (a processor for performing authentication) ([0061]), and wherein the controller 30 uses a pattern matching technique to obtain the position of the right eye of the person to be authenticated from the face image (Fig. 2; [0049]). Friedman teaches an authentication method (multimodal biometric identification systems and methods) (Abstract and [0003]) comprising: comparing characteristic information on an iris of the eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from irises of eyes of others stored in a storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]).
However, neither explicitly teaches “applying a predetermined template to a region of the face of the object of authentication in the first image, and determine whether the second image is relevant to the left eye or the right eye of the object of authentication”.
Fujimatsu teaches an authentication device (Abstract); applying a predetermined template to a region of the face of the object of authentication in the first image (using left and right eye templates on the image of the subject to be authenticated) ([0024] and [0026]), and determine whether the second image is relevant to the left eye or the right eye of the object of authentication (determining based on the matching of the templates which eye is a left eye or right eye based on having a large matching value of the subject to be authenticated) ([0024] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using templates to determine the left and right eyes since it allows for performing more accurate authentication (Fujimatsu; [0015]).

Regarding claim 15, Nakaigawa teaches an authentication method (authentication of a person) (Abstract) comprising: by at least one processor (a processor for performing authentication) ([0061]), and wherein the controller 30 uses a pattern matching technique to obtain the position of the right eye of the person to be authenticated from the face image (Fig. 2; [0049]). Friedman teaches an authentication method (multimodal biometric identification systems and methods) (Abstract and [0003]) comprising: comparing characteristic information on an iris of the eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from irises of eyes of others stored in a storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]).
However, neither explicitly teaches “applying a predetermined template to a region of the face of the object of authentication in the first image, and determine whether the second image is relevant to the left eye or the right eye of the object of authentication”.
Fujimatsu teaches an authentication device (Abstract); applying a predetermined template to a region of the face of the object of authentication in the first image (using left and right eye templates on the image of the subject to be authenticated) ([0024] and [0026]), and determine whether the second image is relevant to the left eye or the right eye of the object of authentication (determining based on the matching of the templates which eye is a left eye or right eye based on having a large matching value of the subject to be authenticated) ([0024] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using templates to determine the left and right eyes since it allows for performing more accurate authentication (Fujimatsu; [0015]).


Allowable Subject Matter
Claims 2-4, 7-9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any Double Patenting and/or 35 USC 112 rejections as discussed above.




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov